         Case 4:18-cv-01885-HSG Document 529-1 Filed 11/01/18 Page 1 of 2


1    Michael P. Sandonato (admitted pro hac vice)    Robert S. Pickens (admitted pro hac vice)
     msandonato@fchs.com                             rpickens@fchs.com
2    John D. Carlin (admitted pro hac vice)          Sean M. McCarthy (admitted pro hac vice)
     jcarlin@fchs.com                                smccarthy@fchs.com
3    Natalie Lieber (admitted pro hac vice)          Jaime F. Cardenas-Navia (admitted pro hac vice)
     nlieber@fchs.com                                jcardenas-navia@fchs.com
4    Christopher M. Gerson (admitted pro hac vice)   Joyce L. Nadipuram (admitted pro hac vice)
     cgerson@fchs.com                                jnadipuram@fchs.com
5    Jonathan M. Sharret (admitted pro hac vice)     Caitlyn N. Bingaman (admitted pro hac vice)
     jsharret@fchs.com                               cbingaman@fchs.com
6    Daniel A. Apgar (admitted pro hac vice)
     dapgar@fchs.com
7
     FITZPATRICK, CELLA, HARPER & SCINTO
8    1290 Avenue of the Americas
     New York, New York 10104-3800
9    Tel: (212) 218-2100
     Fax: (212) 218-2200
10
     Chris Holland (SBN 164053)
11   cholland@hollandlawllp.com
     Lori L. Holland (SBN 202309)
12   lholland@hollandlawllp.com
     Ethan Jacobs (SBN 291838)
13   ejacobs@hollandlawllp.com
14   HOLLAND LAW LLP
     220 Montgomery Street, Suite 800
15   San Francisco, CA 94104
     Tel: (415) 200-4980
16   Fax: (415) 200-4989
17   Attorneys for Plaintiffs
18                                UNITED STATES DISTRICT COURT
                                NORTHERN DISTRICT OF CALIFORNIA
19
                                       OAKLAND DIVISION
20

21
     IN RE KONINKLIJKE PHILIPS PATENT
     LITIGATION                                             Case No. 4:18-cv-01885-HSG
22
                                                            [PROPOSED] ORDER GRANTING
23
                                                            PHILIPS’ MOTION FOR LEAVE TO
                                                            AMEND ITS INFRINGEMENT
24
                                                            CONTENTIONS

25

26

27

28


      [PROPOSED] ORDER GRANTING PHILIPS’ MOTION FOR LEAVE TO AMEND ITS INFRINGEMENT
                                       CONTENTIONS
                                CASE NO. 4:18-CV-01885-HSG
         Case 4:18-cv-01885-HSG Document 529-1 Filed 11/01/18 Page 2 of 2


1                                          [PROPOSED] ORDER
2           Having reviewed the papers submitted by the parties in connection with Plaintiffs
3    Koninklijke Philips N.V. and U.S. Philips Corporation (collectively, “Philips”)’s Motion for Leave
4    to Amend Its Infringement Contentions, and good cause being shown,
5           IT IS HEREBY ORDERED THAT:
6           Philips’ Motion for Leave to Amend Its Infringement Contentions is GRANTED. Philips
7    shall have leave to serve amended infringement contentions that are consistent with the amendments
8    identified in Exhibits 1-4 to the Declaration of Jonathan Sharret in Support of Philips’ Motion.
9

10          IT IS SO ORDERED.
11
     Dated: ________________, 2018                         ________________________________
12                                                         HON. HAYWOOD S. GILLIAM, JR.
                                                           UNITED STATES DISTRICT JUDGE
13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                                       1
      [PROPOSED] ORDER GRANTING PHILIPS’ MOTION FOR LEAVE TO AMEND ITS INFRINGEMENT
                                       CONTENTIONS
                                 CASE NO. 18-CV-1885-HSG
